DETAILED ACTION
Response to Amendment
Applicant’s amendments filed 4/2/2021 have been entered.  Claims 1-5 and 7-11 are pending.  Claim 1 has been amended.  Claim 6 has been cancelled. Claim 11 is new.  
Response to Arguments
Applicant’s arguments, see Pages 5-7, filed 4/2/2021, with respect to the 102 rejections in view of amended claim 1, have been fully considered, and are persuasive. The rejections have been withdrawn.
However, both the amendments to claim 1 and new claim 11 raise new matter issues.  See the new 112(a) rejections below.
Specification
The amendment filed 4/2/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material that is not supported by the original disclosure is as follows:
Claim 1 has been amended to recited “wherein all of the cooling holes of the plurality of cooling holes belonging to the second alignment extend along a single line parallel to the trailing edge”, however, as clearly shown in Fig 1, the second alignment 30 includes cooling holes that are axially offset from one another and therefore, do not extend along a single line parallel to the trailing edge.  Further, the specification is silent with respect to the claimed positional relationship between the cooling holes of the 
Claim 11 recites “wherein at least one cooling hole of the plurality of cooling holes belonging to the second alignment which is oblong shaped and the other cooling holes of the plurality of cooling holes belonging to the second alignment which are non-oblong shaped are located at a same distance from the trailing edge of the blade.  However, as clearly shown in Fig 1, the second alignment 30 includes cooling holes that are axially offset from one another and therefore, cannot be located at a same distance from the trailing edge of the blade.  Further, the specification is silent with respect to the claimed positional relationship between the cooling holes of the second alignment and the trailing edge.  There is no support for at least one oblong cooling hole and the other cooling holes of the second alignment being located at a same distance from the trailing edge.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 has been amended to recited “wherein all of the cooling holes of the plurality of cooling holes belonging to the second alignment extend along a single line parallel to the trailing edge”, however, as clearly shown in Fig 1, the second alignment 30 includes cooling holes that are axially offset from one another and therefore, do not extend along a single line parallel to the trailing edge.  Further, the specification is silent with respect to the claimed positional relationship between the cooling holes of the second alignment and the trailing edge.  There is not sufficient support for all cooling holes of the second alignment extending along a single line parallel to the trailing edge.  Therefore, Examiner considers this limitation new matter.
Claims 2-5 and 7-10 are also rejected under 112(a) by virtue of their dependency on Claim 1.
Claim 11 recites “wherein at least one cooling hole of the plurality of cooling holes belonging to the second alignment which is oblong shaped and the other cooling holes of the plurality of cooling holes belonging to the second alignment which are non-oblong shaped are located at a same distance from the trailing edge of the blade.  However, as clearly shown in Fig 1, the second alignment 30 includes cooling holes that are axially offset from one another and, therefore, cannot be located at a same distance from the trailing edge of the blade.  Further, the specification is silent with respect to the claimed positional relationship between the cooling holes of the second alignment and 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745